Opinion op the Court by
William Rogers Clay, Commissioner
Affirming.
Fred Schneiter applied to the county court for a license to conduct a tavern in Jefferson County. A protest was filed by certain citizens. After hearing by the county court the license was refused. On appeal to the circuit court it was held that Schneiter was entitled to a license and the judgment of the county court was reversed. The Commonwealth appeals.
Whether or not the license was properly granted depends upon the facts. The case is here without a transcript of the evidence on which it was heard below! In the absence of the evidence, it will be presumed that the evidence supports the judgment and the judgment will be affirmed. Lowe v. Taylor, 172 Ky. 275; First State Bank of Irvington v. Richardson, et al., 167 Ky. (771, 181 S. W. 611.
Judgment affirmed.